Citation Nr: 9925876	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  97-32 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a left arm and 
shoulder disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and wife


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The veteran had active service from May 1952 to May 1955.  

By rating action in June 1957, the RO denied, in part, 
service connection for left arm and shoulder disability 
manifested by poor circulation.  The veteran was notified of 
this decision by letter the same month and did not appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 decision by the RO that 
denied service connection for residuals of a left shoulder 
injury.  A personal hearing before a hearing officer was 
conducted in November 1997.  In July 1999, a hearing was held 
at the RO before Iris S. Sherman, who is a member of the 
Board designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(a) (West 1991 & Supp. 
1999).  

At the personal hearing in July 1999, the veteran stated that 
the underlying basis of his current claim was the same as his 
original claim which was denied in June 1957.  Although the 
RO adjudicated the issue on a de novo basis, the claim can 
only be reopened upon submission of new and material 
evidence.  At the personal hearing, the veteran and his 
representative agreed to a recharacterization of the issue to 
that which is shown on the first page of this decision.  The 
veteran was not prejudiced by the RO's action in that a de 
novo review is a lower threshold in establishing a claim of 
service connection.  However, the Board is required to 
conduct an independent new and material evidence analysis in 
claims involving final rating decisions.  See Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd 83 F.3d 1380 (Fed.Cir. 
1996).  


FINDINGS OF FACT

1.  Service connection for a left arm and shoulder disability 
was denied by an unappealed rating decision by the RO in June 
1957.  

2.  The additional evidence received since the June 1957 
rating decision does not establish a relationship between any 
current left arm and shoulder disability and military 
service.


CONCLUSION OF LAW

Material evidence has not been submitted to reopen the claim 
of service connection for a left arm and shoulder disability.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is noted that at the personal hearing in July 
1999, the veteran raised the additional issue of clear and 
unmistakable error in the June 1957 rating decision.  The 
June 1957 rating action addressed the issue of service 
connection for contact dermatitis, left arm and shoulder and 
poor circulation of the left arm.  It was determined that 
service connection was being denied for contact dermatitis 
and a left arm condition as these disabilities were not noted 
on the VA examination.  Specifically, the representative, on 
the veteran's behalf, noted that the RO misevaluated the 
evidence. 

A valid claim of CUE requires that there be an error of fact 
or of law in the adjudication of the claim which, when 
reviewed at a later date, "compels the conclusion to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  Fugo v. Brown, 
6 Vet. App. 40 (1993).  To raise a valid claim of CUE, the 
veteran must state, with "some degree of specificity," what 
the error is and also provide "persuasive reasons" why the 
result would have been manifestly different but for the 
alleged error.  An assertion that the adjudicators had 
"improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE." Fugo.  Accordingly, 
there is no valid claim of CUE.

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (1998).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
Current caselaw provides for a three-step approach in 
determining whether new and material evidence has been 
presented to reopen a claim.  First, it must be determined 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, it must be determined immediately upon 
reopening whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(A); and third, if the claim is 
well grounded, the merits of the claim must be evaluated 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) and Winters v. West, No. 97-2180 (U. S. Vet. App. 
Feb. 17, 1999) (en banc).  

The Board notes that, until recently, caselaw of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") mandated that an 
additional question had to be addressed; that is, whether in 
light of all the evidence of record, there was a "reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" in the prior determination.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  This additional test 
was overruled in the Hodge case cited above.  

As noted above, service connection for the disability at 
issue was denied by the RO in June 1957.  The veteran was 
notified of this decision by letter the same month and did 
not appeal.  The evidence of record at the time of the final 
rating decision included the veteran's service medical 
records, a statement from G. W. Caldwell, M.D., dated in 
April 1957, and a May 1957 VA examination report.  

The service medical records show that the veteran was seen on 
several occasions beginning in October 1952 for a chronic 
rash on his left arm, initially diagnosed as dermatitis of 
unknown origin and later determined to be contact dermatitis.  
In February 1954, the veteran reported that he was also 
experiencing pain in the left arm when exposed to cold 
weather.  The examiner indicated that this may have been due 
to vascular, allergic, or hysteria, but opined that it was 
probably anxiety hysteria.  When seen in August 1954, the 
veteran described his left arm pain as being similar to a 
bruise.  The impression was vascular disorder with cutis 
marmorata of the left arm.  A note dated in September 1954 
indicated that the veteran was doing well and was to return 
as needed.  The veteran's separation examination in May 1955 
showed no complaints or abnormalities referable to his left 
arm or shoulder.  

On his original application for VA compensation benefits 
received in March 1956, the veteran indicated that he was 
treated for contact dermatitis on his left arm and shoulder, 
and poor circulation with acute pain in his left arm in June 
1954.  He also reported treatment for dermatitis and poor 
circulation in his left arm and shoulder by Dr. G. W. 
Caldwell in March 1957.  

A Certificate of Attending Physician received in April 1957 
from G. W. Caldwell, M.D., indicated that the veteran 
complained of pain and a rash on his arm but was not treated.  

The May 1957 VA examination report noted a few acne lesions 
on the veteran's left arm.  The veteran reported recurrent 
vascular mottling and a erythematous rash on the inner side 
of the left arm and forearm only when exposed to cold.  No 
morbilliform or papular eruptions were noted on examination 
at that time.  The examiner indicated that the veteran's left 
shoulder was normal and that there were no residuals of any 
bruises.  The diagnoses included acne vulgaris, mild, and 
residuals of a left shoulder injury not found.  

Based on the above, the RO, in June 1957, denied service 
connection for a left arm disability manifested by a 
circulatory disturbance and contact dermatitis on the grounds 
that there was no current evidence of any residual disability 
found on examination.  

On an application for VA benefits received in July 1980, the 
veteran reported treatment by VA for left shoulder problems 
beginning in 1979.  

The evidence added to the record since the June 1957 rating 
decision includes copies of VA medical records from 1978 to 
1997 (including duplicate copies), and testimony presented by 
the veteran at a hearing at the RO in November 1995, and 
before the undersigned member of the Board sitting at the RO 
in July 1999.  

The VA records show that the veteran was seen for complaints 
of left shoulder pain on one occasion in January 1978, and on 
two occasions in June and July 1979.  The diagnosis on the 
later reports was polyarthritis.  In August 1979, the veteran 
was treated for an infected hematoma at the left elbow 
following an injury to the arm eight days earlier.  In 
January 1986, the veteran was seen for left arm pain and a 
tingling sensation in the fingers of his left hand.  The 
outpatient report suggested that the problem was 
cardiovascular in nature; no specific left arm or shoulder 
disability was diagnosed.  There was no opinion attributing 
any current condition to military service.  

Though the VA records show treatment for various medical 
problems, including left arm and shoulder pain, they do not 
offer any probative information or medically link the 
veteran's current left arm and shoulder complaints to 
service.  The prior evidence failed to show a chronic left 
arm or shoulder disorder in service, and the additional 
pertinent records show occasional treatment for polyarthritis 
of the shoulder and vague left arm pain.  No evidence has 
been presented to establish an etiological relationship 
between any veteran's current left arm and shoulder problems 
and service.  This evidence is therefore not material.

At the personal hearing at the RO in November 1997, the 
veteran testified that he could not recall any specific 
injury to his left arm or shoulder during service, but was 
seen by medical personnel on several occasions for left arm 
and shoulder pain.  The veteran stated that no diagnostic 
tests, such as x-ray or EMG studies, were ever performed on 
his left arm or shoulder, and that no specific diagnosis 
other than poor circulation was ever offered for his 
symptoms.  This testimony is also not material as it does not 
go to the question of whether any current disability had its 
onset in service.  More importantly, the veteran, as a 
layperson, is not competent to offer such testimony.

In summary, the Board finds that the additional evidence is 
not material, since it does not include competent medical 
findings linking any current disability of the left arm and 
shoulder to military service.  Absent the submission of 
material evidence, it is unnecessary to determine whether any 
evidence is new.  A basis to reopen the claim of service 
connection for a left arm and shoulder disability has not 
been presented.  


ORDER

As material evidence has not been submitted to reopen the 
claim of service 

connection for a left arm and shoulder disability, the appeal 
is denied.



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

